Citation Nr: 1504976	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1982 and October 2004 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran's pre-existing hypertension was aggravated in severity during his second period of active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing hypertension was aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran in this case contends that his current hypertension was caused or aggravated by active service.  Specifically, he avers that, he was first diagnosed with hypertension around 2000 and his hypertension was controlled by medication and diet.  While serving in Iraq during active duty, he was put in a high stress zone and was not able to eat the correct foods, affecting his hypertension.  He contends he was able to maintain the medication.  He knew he was having issues because his vision became blurred, he was having headaches, and getting dizzy.  He was sent to a clinic where his blood pressure was found to be "sky high."  After being put on a five-day treatment, his blood pressure was still elevated so he was sent to Germany for further treatments that were unsuccessful so he was sent to Fort Bragg.  Treatment was also unsuccessful here and he was sent home, where he immediately went to see his physician who started him back up on a diet and was able to work with him.  He stated it took close to a year for his hypertension to get to the level of where it was before he was sent to Iraq. 

In this case, the Veteran had two separate periods of active service, November 1981 to March 1982 and October 2004 to April 2005. 

The service department records, including the service treatment records (STRs) and service personnel records, do not include a report of medical examination in conjunction with the Veteran's entrance into service into active duty service for either periods of active duty.  Although the Veteran is presumed to be in sound condition except for defects noted on the entrance examination, as discussed above, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, it does not appear the Veteran was provided with an entrance examination before entering his second period of active service in October 2004.  Therefore the presumption of soundness does not apply to his second period of active service.  See id. 

Because the presumption of soundness does not apply, clear and unmistakable evidence is not required to establish the Veteran's hypertension existed prior to his second period of military service.  See 38 U.S.C.A. § 1111.  However, in this case, the competent and credible lay and medical evidence tend to support the Veteran's claim that his pre-existing hypertension was aggravated by his second period of active duty service.   

A July 1996 report of medical history during the Veteran's service in the National Guard noted the Veteran had moderate high blood pressure, with a reading of 158/112 sitting, 150/107 recumbent, and 164/108 standing.  

The Veteran submitted an April 2000 medical note from his private physician Dr. D.P. that stated "[t]he above has been under my care and Bp has been controlled.  He may participate in drill duty."

A July 2000 treatment record from the National Guard noted the Veteran awoke with a severe headache and went to sick call, where his blood pressure was taken and found to be high.  He was restricted to the barracks until his blood pressure was down.  After taking blood pressure twice more, the Veteran was taken to the emergency room.  He was advised to restrict salt intake and get rest.  His blood pressure went down within 24 hours and he returned to duty.  An April 2002 report noted a Line of Duty Investigation found the Veteran's uncontrolled stage III hypertension existed prior to service, with no service aggravation. 

A November 2004 service treatment record noted the Veteran had medium blood pressure.  His blood pressure was noted to be 157/80. 

The Veteran's statement of medical examination and discharge status from active duty in March 2005 noted the Veteran "has hx of HTN that was exacerbated and became uncontrolled with medication over in Iraq due to environment and diet." 

An April 2005 private treatment record from Dr. D.P. noted the Veteran's blood pressure was 150/90.  The record further noted "hypertension Benign" and was identified in May 2004.  A June 2005 private treatment record from Dr. D.P. mentioned the Veteran's blood pressure was 150/96.  

The Veteran was afforded a VA examination of his hypertension in April 2011.  The Veteran reported he had problems with his blood pressure when he went for a pre-deployment physical.  His blood pressure was taken a number of times prior to his deployment to Iraq and it was sky high.  He was not put on any medication.  He was put on medications when in Tolea, Iraq.  He was to come back in 5 days for a blood pressure check and it did not come down so he was sent to Germany and placed on medication.  The medication did not work.  After being sent back to Fort Bragg, he was eventually sent home because he could not get his blood pressure down.  The examiner noted a diagnosis of hypertension had been previously established and also found the Veteran's hypertension was well-controlled on present medical regimen.  

In an August 2011 VA examination note, the examiner noted she reviewed the Veteran's claim folder.  She opined that the Veteran's hypertension was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, explaining that in 1996, the Veteran's blood pressure was found to be elevated and there was no documented evidence that it existed prior to this time.  According to an April 2000 note from Dr. D.P., the Veteran was cleared to participate in drill duty and his blood pressure was controlled with medication at that time.  The examiner further explained that the records showed an aggravation of the condition occurred in July 2000 and uncontrolled blood pressure was the direct cause of discharge.  The examiner went on to note the Veteran's hypertension, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner explained that the Veteran admitted to a diagnosis of hypertension around 2000, prior to enlistment.  He was treated for hypertension with medication for about 6 months.  His blood pressure was reportedly normal and was told by Dr. D.P. that he did not need medication.  When the Veteran started basic training in 2004, he stated it was intense and his pressure was elevated.  His blood pressure was not controlled in service and that is why he was discharged.  

A September 2011 VA examination note stated the examiner had reviewed the medical evidence, the previous examination, and its opinion.  The examiner concluded that it appeared the previous examiner believed time of service to include National Guard duty in 1996 at the time hypertension was originally found.  However, the Veteran's period of active duty did not occur until October 2004, thus hypertension predates military service.  The examiner opined that she did not find any evidence that hypertension was permanently aggravated by service; it appears to be a natural progression of disease. 

The Veteran submitted a December 2012 statement from Dr. D.P. that stated the Veteran had been a patient of his for several years and has been on hypertension lowering medication since at least 2000.  Prior to 2004, his blood pressure was stable with an average of 132/90 over several office visits.  Dr. D.P. explained that even when hypertension is controlled, any psychological or physiological factor (stress, anxiety, anticipation) or even over the counter medication can cause blood pressure to elevate.  Dr. D.P. further noted the Veteran is still under his care and his average blood pressure reading for the past 4 months is 150/80, as it fluctuates with each visit. 

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim at least in relative equipoise.  While the September 2011 VA examiner ultimately determined that there is no evidence that the pre-existing hypertension was permanently aggravated, most of the medical evidence points to the contrary.  Dr. D.P. who evaluated the Veteran before and after his deployment noted the Veteran's hypertension was controlled prior to his deployment and factors such as stress and anxiety can cause blood pressure to elevate.  Furthermore, the Veteran's statement of medical examination and discharge status from active duty in March 2005 noted the Veteran "has hx of HTN that was exacerbated and became uncontrolled with medication over in Iraq due to environment and diet."  More recently, the Veteran's treating physician could only observe that the Veteran's blood pressure "fluctuates."

Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has pre-existing hypertension that was chronically aggravated in-service.  See 38 U.S.C.A. § 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Accordingly, service connection for hypertension must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for aggravation of pre-existing hypertension is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


